Plaintiff in error, John Davis, was convicted in the district court of Okmulgee county on an information charging the theft of harness of the value of $30 and his punishment was fixed at imprisonment in the penitentiary for one year and one day.
From the judgment rendered in pursuance of the verdict on the 26th day of October, 1917, an appeal was perfected by filing in this court on April 26, 1918, a petition in error with case-made.
No brief has been filed, and when the case was called for final submission no appearance was made on behalf of plaintiff in error. The Attorney General moved to affirm the judgment for failure to prosecute the appeal. *Page 317 
We have carefully examined the record and the evidence in the case, and it appears that the information is sufficient, and the verdict is abundantly sustained by the evidence. The instructions of the court, to which no objection was made or exception taken, fully and fairly cover the law of the case. Upon the whole case our conclusion is that plaintiff in error had a fair trial, and was properly convicted.
The judgment is therefore affirmed.
ARMSTRONG and MATSON, JJ., concur.